United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-88
Issued: September 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 13, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated April 21, 2009 which denied her claim for a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant sustained permanent impairment related to her accepted
cervical condition.
FACTUAL HISTORY
On March 20, 2006 appellant, then a 51-year-old letter carrier, injured her neck while
performing her duties which included carrying a mail satchel. The Office accepted aggravation

of degenerative disc disease of the cervical spine. Appellant did not stop work, but returned to a
light-duty position.1
Appellant came under the care of Dr. Mohammad N. Uddin, a Board-certified orthopedic
surgeon, from November 11, 2005 to May 16, 2006, for neck pain, multilevel degenerative disc
disease and foraminal stenosis at C5-6 and C6-7. Dr. Uddin noted a magnetic resonance imaging
(MRI) scan of the cervical spine revealed multilevel degenerative disc disease at C5-6, disc
osteophyte complex, mild central canal stenosis and neural foraminal narrowing at C5-6 and C67. Appellant was also treated by Dr. Larry M. Salberg, a Board-certified neurologist, for neck
and left shoulder pain which started while carrying a mail satchel. Dr. Salberg diagnosed
cervicogenic headaches with cervical degenerative disc disease, foraminal stenosis and
spondylolisthesis. In a report dated November 20, 2006, he noted appellant had cervical and
lumbosacral sensory radiculopathies at multiple levels secondary to degenerative changes
causing central and foraminal stenosis. Dr. Salberg returned appellant to work with restrictions.
An August 16, 2006 MRI scan of the cervical spine revealed multilevel degenerative
changes, mild cervical canal stenosis with left foraminal stenosis at C6-7, mild to moderate
cervical canal stenosis with mild cord flattening at C5-6 and mild stenosis of the cervical canal at
C4-5. A computerized tomography (CT) scan of the cervical spine dated January 15, 2007
revealed spondylotic change from C4 through T1.
On April 25, 2007 appellant filed a claim for a schedule award. On May 11, 2007 the
Office requested that Dr. Salberg submit a detailed impairment evaluation pursuant to the
American Medical Association, Guides to the Evaluation of Permanent Impairment,2 (A.M.A.,
Guides).
In a May 15, 2007 report, Dr. Salberg diagnosed spinal sensory radiculopathies at
multiple levels in the cervical spine secondary to degenerative changes causing central and
foraminal stenosis at multiple levels, bilateral carpal tunnel syndrome and spinal cord
abnormalities at T-10 and T-12, etiology unknown. He noted appellant’s work restrictions were
related to her degenerative spine problems. Dr. Salberg did not address the issue of permanent
impairment.
In a November 28, 2007 decision, the Office denied appellant’s claim for a schedule
award. Appellant requested reconsideration.
On July 31, 2008 the Office vacated the November 28, 2007 decision. It noted that the
schedule award development letter of May 11, 2007 did not identify the appropriate medical
evidence.
In a September 16, 2008 report, Dr. Stephen S. Karol, a Board-certified physiatrist,
diagnosed cervicogenic headaches, radiculopathy, herniated disc disease, spinal stenosis and
1

The record reflects that appellant has a claim accepted for herniated disc at L5-S1, File No. xxxxxx808, a claim
for a thoracic injury accepted for thoracic strain, File No. xxxxxx688 and a claim for a left knee injury accepted for
traumatic synovitis of the left knee, File No. xxxxxx366.
2

A.M.A., Guides (5th ed. 2001).

2

cervical radiculopathy. He advised that appellant reached maximum medical improvement.
Dr. Karol noted findings of limited range of motion of the neck in flexion and extension,
moderate-to-severe impairment of lateral rotation and side bending, mild left grip weakness,
intact sensation, intact cerebral function and normal reflexes without focal deficits. He found
that she had eight percent whole person impairment under the A.M.A., Guides. Dr. Karol noted
that appellant was a diagnosis-rated estimate (DRE) cervical category II, resulting in eight
percent impairment under Table 15-5.3
The Office referred appellant for a second opinion to Dr. Rodrigo M. Ubilluz, a Boardcertified orthopedic surgeon. In a December 12, 2008 report, Dr. Ubilluz reviewed the records
provided and examined appellant. He diagnosed work-related aggravation of degenerative
cervical spine disease. Dr. Ubilluz noted findings upon physical examination of limited range of
motion of the neck, slight weakness in the left arm with no identifiable nerve root involvement,
normal strength and sensory examination for all modalities, normal coordination, equal and
symmetrical reflexes, normal gait and no trigger points in the cervical region or lumbar spine.
He noted that an electromyogram revealed no cervical radiculopathy. Dr. Ubilluz opined that the
degenerative disease of appellant’s cervical spine had returned to its preinjury level. Appellant’s
complained of left arm pain, but Dr. Ubilluz could not elicit signs for carpal tunnel syndrome or
clinically radiculopathy. Appellant had two lesions in the thoracic spine at T-20 and T-12 levels;
however, Dr. Ubilluz found no clinical evidence consistent with multiple sclerosis. Dr. Ubilluz
advised that the lesions, of undetermined etiology, would not explain appellant’s symptoms in
her arms and legs. He found that appellant reached maximum medical improvement with no
significant motor or sensory deficits except for left arm weakness and no nerve root impairment.
Dr. Ubilluz noted that appellant did not appear to give her best effort during the motor
examination. He opined that, pursuant to the A.M.A., Guides, page, 482, 484 and 498, appellant
had no impairment to the upper extremities.
In a February 10, 2009 report, an Office medical adviser opined that there was no basis
for rating any impairment based on appellant’s accepted cervical condition. He agreed with
Dr. Ubilluz, who found no impairment of either the right or left upper extremity under the
A.M.A., Guides. The medical adviser noted that appellant did not demonstrate objective
findings of sensory, motor or range of motion deficits consistent with the accepted condition.
On April 21, 2009 the Office denied appellant’s claim for a schedule award.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
3

Id. at 392, Table 15-5.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

3

determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.6
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the implementing regulations.7 As neither the Act nor the implementing
regulations provide for the payment of a schedule award for the permanent loss of use of the
back or the body as a whole, no claimant is entitled to such a schedule award.8 The Board notes
that the Act specifically excludes the back from the definition of “organ.”9 Aclaimant may be
entitled to a schedule award for permanent impairment to an upper extremity even though the
cause of the impairment originates in the neck or spine.10
ANALYSIS
The Office accepted appellant’s claim for aggravation of degenerative disc disease of the
cervical spine. As noted, the Act does not provide for a schedule award based on impairment to
the back or spine. Appellant may only receive a schedule award for impairment to the upper
extremities if such impairment is established as being due to her accepted cervical condition.
Furthermore, a schedule award can be paid only for a condition related to an employment
injury.11
In a report dated September 16, 2008, Dr. Karol addresses appellant’s cervical condition
and provided an impairment rating pertaining to the cervical spine under Table 15-5. He noted
limited range of motion of the neck for flexion and extension, moderate-to-severe impairment of
lateral rotation and side bending, mild left grip weakness, sensation intact for light touch,
cerebral function intact and reflexes normal without focal deficits. Dr. Karol opined that
pursuant to the A.M.A., Guides appellant was a DRE cervical category II with eight percent
whole person impairment to the cervical spine.12 As noted, however, there is no statutory basis
for the payment of a schedule award for whole body impairment or for impairment of the
cervical spine. Therefore, this rating does not conform to the standards of the Office. Dr. Korol
offered no other basis under the A.M.A., Guide on which to rate impairment to a scheduled

6

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

7

Thomas J. Engelhart, 50 ECAB 319 (1999).

8

See Jay K. Tomokiyo, 51 ECAB 361 (2000).

9

5 U.S.C. § 8101(19).

10

Thomas J. Engelhart, supra note 7.

11

Veronica Williams, 56 ECAB 367 (2005).

12

A.M.A., Guides 392, Table 15-6.

4

member. This rating is of limited probative value and is insufficient to establish permanent
impairment of either upper extremity.13
The Office further developed appellant’s claim and referred her to Dr. Ubilluz for a
second opinion. In a December 12, 2008 report, Dr. Ubilluz noted limited range of motion of the
neck, slight weakness in the left arm with no identifiable nerve root involvement, normal
strength and sensory examination, equal and symmetrical reflexes and no trigger points in the
cervical region or lumbar spine. He found that appellant reached maximum medical
improvement and that the accepted degenerative disease of her cervical spine had returned to its
preinjury level. Dr. Ubilluz found no motor or sensory deficit, no cervical radiculopathy and no
nerve root impairment. He advised that appellant did not give her best effort on the motor
examination. Dr. Ubilluz opined that appellant had no permanent impairment to the upper
extremities. He advised that no sensory deficit was identified and that no specific nerve root was
identified with regard to any motor impairment. Dr. Ubilluz found no basis on which to attribute
any permanent impairment to the accepted aggravation of cervical degenerative disc disease.
In a February 10, 2009 report, the Office medical adviser concurred with Dr. Ubilluz that
there was no ratable impairment to the right or left upper extremity under the A.M.A., Guides.
Appellant did not demonstrate objective findings of sensory, motor or range of motion deficit
consistent with the accepted condition. Impairment to the upper extremities was not established
and an electromyogram revealed no radiculopathy was present. The medical adviser concluded
that appellant did not have any permanent impairment the accepted cervical injury. The Board
finds that the weight of medical evidence establishes no permanent impairment to any scheduled
member of the body pursuant to the A.M.A., Guides.
CONCLUSION
The Board finds that appellant did not establish that she sustained any permanent
impairment due to her accepted cervical condition.

13

See Carl J. Cleary, 57 ECAB 563, 568 at note 14 (2006) (an opinion which is not based upon the standards
adopted by the Office and approved by the Board as appropriate for evaluating schedule losses is of little probative
value in determining the extent of a claimant’s impairment).

5

ORDER
IT IS HEREBY ORDERED THAT the April 21, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 24, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

